 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JOSHUA LEE REDDING,
 8
                                    Plaintiff,               Case No. 2:18-cv-01536-BJR
 9
            v.                                               ORDER DENYING MOTION TO
10                                                           RE-AMEND COMPLAINT, DKT.
     SNOHOMISH COUNTY JAIL, et al.,                          40
11
                                    Defendants.
12
            On October 4, 2019, plaintiff filed a motion to Re-Amend Cmplaint. Dkt. 40. The motion
13
     states plaintiff “noticed that the Defendant may also be in violation of the 4th Amendment’s:
14
     objective reasonableness standard which prohibits ‘unduly tightening of handcuffs’ (Lyons v.
15
     City of Xenia).” Id.
16
            The Court DENIES the motion. In Lyons v. City of Xenia, 417 F.2d 565, 575 (6th Cir.
17
     2005), police officers were investigating an alleged assault at the Dodd residence. Lyons was
18
     charged with obstructing, resisting arrest and assault. After a jury acquitted her, she filed a civil
19
     suit alleging the police use excessive force during her arrest. The Court of Appeals stated the
20
     Fourth Amendment “prohibits unduly tightening in the course of an arrest.” Id.
21
            In contrast, this case does not involve actions taken by a police officer during an arrest.
22
     Rather this case involves the claim the defendant jail officer used excessive force against
23
     plaintiff, a pretrial detainee. For actions brought by pretrial detainees, such plaintiff, excessive

     ORDER DENYING MOTION TO RE-AMEND COMPLAINT, DKT. 40-
     1
 1 force claims arise under the Fourteenth Amendment’s Due Process Clause. See Kingsley v.

 2 Hendrickson, 135 S. Ct. 2466, 2473 (2015) (A pretrial detainee must show force purposely or

 3 knowingly used against him was objectively unreasonable under the Fourteenth Amendment).

 4 The complaint herein already alleges violations of the “14th Amendment Rights Violations” and

 5 hence no further amendment is necessary to include this legal basis. See Complaint, Dkt. 4 at 3.

 6          For these reasons, the Court ORDERS:

 7          (1)    The motion to re-amend, Dkt. 40 is DENIED. The Fourth Amendment does not

 8 apply to plaintiff’s allegation; rather the Fourteenth Amendment applies and plaintiff’s orginial

 9 complaint already alleges a violation of this Amendment.

10          (2)    The Clerk shall provide a copy of this Order to the parties.

11       DATED this 7th day of October, 2019.

12

13                                                       A
                                                         BRIAN A. TSUCHIDA
14                                                       Chief United States Magistrate Judge

15

16

17

18

19

20

21

22

23


     ORDER DENYING MOTION TO RE-AMEND COMPLAINT, DKT. 40-
     2
